Title: From Thomas Jefferson to Gideon Granger, 18 July 1806
From: Jefferson, Thomas
To: Granger, Gideon


                        
                            Th: Jefferson to mr. Granger
                            
                            July 18. 06.
                        
                        By a law of the last session 6000. D. were appropriated for a road from the Ohio to the Missisipi, & 6000.
                            D. for another from Nashville to Natchez. these are directed as post roads, and the execution of them falls, I think, more
                            properly into your department than any other. the first of these is proposed to lead from Cincinnati by Vincennes to
                            Cahokia & St. Louis; because the post from hence by Winchester & Clarkesburg to Marietta may then be continued by
                            Chillicothe to Cincinnati, and give us a direct & rapid post to St. Louis which is so much wanted.   What were the
                            particular views of the members who brought forward the other road from Nashville to Natchez, I am quite uninformed,
                            having had no communication with them on the subject. whether merely to re-open the military road? or to alter it? or to
                            make a new one? as I shall leave this place on Monday, it may be well for us to have some conversation on these subjects.
                            friendly salutations & assurances of esteem & respect.
                    